           Case 1:12-cr-00556-LTS Document 394 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             12-CR-556 (LTS)
                                                                       :
ANIBAL RAMOS,                                                          :                ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received the parties’ submissions filed in connection with an

application for compassionate release pursuant to 28 U.S.C. section 3582(c)(1)(A) from Mr.

Anibal Ramos. (See docket entry nos. 384, 391, 393.) Counsel for Defendant is directed to file

a supplemental brief and supporting materials addressing and/or clarifying the following issues:

1) Defendant’s release plan in the event that the Court grants his compassionate release

application, including whether he seeks placement in a Residential Reentry Center (RRC) and, if

not, where and with whom he proposes to reside, and how he proposes to obtain financial

support and continuity of medical care; 2) whether or not the Defendant will pose a danger to the

community if he is to be released, including evidence of Defendant’s rehabilitation during the

course of his imprisonment, if any; and 3) the existence of the tumor allegedly diagnosed in July

2020, which is referenced in Defendant’s affidavit submitted in support of his application for

compassionate release, including any medical documentation supporting Defendant’s claims and

the implications, if any, of such diagnosis for Mr. Ramos’ care needs and COVID-19

vulnerability.




RAMOS- SUPP BRIEFING ORDER                                VERSION OCTOBER 13, 2020                     1
         Case 1:12-cr-00556-LTS Document 394 Filed 10/14/20 Page 2 of 2




              Defense counsel must file the supplemental brief by October 28, 2020. The

Government may file a reply by November 5, 2020.



SO ORDERED.

Dated: October 14, 2020
       New York, New York

                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




RAMOS- SUPP BRIEFING ORDER                    VERSION OCTOBER 14, 2020                    2
